81 F.3d 150
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Karen M. Kingsbury MILLER, Plaintiff-Appellant,v.BREIT, DRESCHER & BREIT, P.C., Defendant-Appellee.
No. 95-1009.
United States Court of Appeals, Fourth Circuit.
Submitted Nov. 21, 1995.Decided March 26, 1996.

Karen M. Kingsbury Miller, Appellant Pro Se.  Gregory Albert Giordano, SHUTTLEWORTH, RULOFF, GIORDANO & KAHLE, Virginia Beach, Virginia, for Appellee.
Before HALL, WILKINS, and NIEMEYER, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's orders denying her action seeking monetary penalties under 29 U.S.C.A. § 1132(c)(1) (West Supp.1995) for failure to timely notify her of her rights to continue her health insurance benefits, and denying her motion for costs and attorney's fees.   We have reviewed the record and the district court's opinions and find no reversible error.   Accordingly, we affirm on the reasoning of the district court.   Kingsbury Miller v. Breit, Dresher & Breit, P.C., No. CA-93-1052 (E.D. Va.  Nov. 25, 1994 & Jan. 30, 1995).   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


2
AFFIRMED.